     Case 2:20-cv-02327-AB-E Document 36 Filed 12/08/20 Page 1 of 2 Page ID #:419




1
                                                                             JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11   REGINE INGRAM and EUGENE                 )   Case No.: 2:20−cv−02327 AB (Ex)
     INGRAM,                                  )
12                                            )   [Assigned to the Hon. Andre Birotte Jr.]
                                              )
13                                 Plaintiffs,)
                                              )   [PROPOSED] ORDER GRANTING
14                    v.                      )   PLAINTIFFS’ MOTION FOR
                                              )   REMAND TO THE LOS ANGELES
15                                            )
     COSTCO WHOLESALE                         )   COUNTY SUPERIOR COURT
16   CORPORATION, a Washington                )
     Corporation; PLAZA PACOIMA LLC; )
17   PRIMESTOR DEVELOPMENT, INC.; )
     PACOIMA PLAZA, LLC; PACOIMA )
18   PLAZA SHOPPING CENTER LLC; and )
     DOES 5 through 50, inclusive,            )
19                                            )
20                               Defendants.)
                                              )
21
22
23
24
25
26
27
28
     Case 2:20-cv-02327-AB-E Document 36 Filed 12/08/20 Page 2 of 2 Page ID #:420




1        Before the Court is Plaintiffs REGINE INGRAM and EUGENE INGRAM
2    (“Plaintiffs”) Motion for Remand (“Motion,” Dkt. No. 24). Defendant Costco Wholesale
3    Corporation filed a Notice of Non-Opposition. (Dkt. No. 28.) The Court will resolve the
4    Motion without oral argument and VACATES the hearing set for December 18, 2020.
5    See Fed. R. Civ. P. 78, Local Rule 7-15.
6          Having considered the papers and good cause appearing, IT IS HEREBY
7    ORDERED THAT:
8          1.    Plaintiffs’ Motion for Remand is GRANTED.
9          2.    The above-captioned case is hereby remanded to the Superior Court of the
10               State of California, in and for the County of Los Angeles, located at 312
11               North Spring Street, Los Angeles, CA 90012.
12
13         IT IS SO ORDERED.
14
15   DATED: December 08, 2020                          ___________________________
16                                                     Hon. Andre Birotte Jr.
                                                       Judge of the Central District Court
17
18
19
20
21
22
23
24
25
26
27
28

                                                1
